Citation Nr: 1452115	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-50 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for prostate cancer due to herbicide exposure.

4.  Entitlement to service connection for hypertension due to herbicide exposure.

5.  Entitlement to service connection for liver damage due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2009 rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA) (also known as the Agency of Original Jurisdiction (AOJ)).  In June 2008, the Montgomery RO denied service connection claims for diabetes mellitus, hepatitis C and prostate cancer.  A June 2009 rating decision by the Seattle RO denied service connection for hypertension and liver damage.  The Montgomery RO currently holds jurisdiction over the claims.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A copy of the hearing transcript has been associated with the claims folder.

In April 2012, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Disabled American Veterans as his representative in this appeal.  This document revoked a prior power of attorney on behalf of J. Michael Woods.

In addition to the paper claims folder, the record on appeal includes documents stored electronically within the Virtual VA and the Veterans Benefits Management System (VBMS) electronic storage systems.  A copy of the September 2014 hearing transcript is located in Virtual VA.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diabetes mellitus, prostate cancer, hypertension and liver damage are due to herbicide exposure while serving in Korea.  He reports serving as a military policeman with Company A of the 728th Military Police (MP) Battalion (Bn).  He describes escorting supply trucks to the Demilitarized Zone (DMV).  He also alleges escorting Prisoners of War (POWs) from the U.S.S. PUEBLO when they were repatriated in Punjamon.

The Board first observes that diabetes mellitus and prostate cancer are presumed due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  While liver damage is not listed among the diseases presumed due to herbicide exposure, the Veteran has presented medical treatise articles which posit that dioxin exposure in high concentrations may cause abnormal liver functioning.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).   

The Board next observes that, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the Court, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  Id.

VA has a list of units that have been recognized by the Department of Defense (DoD) as having served in areas along the Korean DMZ.  See VA Adjudication Manual M21-1MR, Part IV, Subpart ii, Ch. 2, Sec. C.10.  The Veteran's unit, however, is not among these units recognized by DoD as having served in the Korean DMZ.

The Veteran's service personnel records (SPRs) confirm that he served as a military policeman with Company A of the 728th MP Bn in Korea from November 1968 to July 1969.  The Veteran has submitted a history of the 728th MP Bn reflecting that this unit provided security for the return of the captured crewman of the USS PUEBLO in 1968.  The Board takes judicial notice that, on December 23, 1968, the member of the USS PUEBLO were repatriated via the "Bridge of No Return" which is located in Punjamon.  See http://en.wikipedia.org/wiki/USS_Pueblo_(AGER-2); http://en.wikipedia.org/wiki/Bridge_of_No_Return.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).

VA's Adjudication Procedure Manual instructs that, if a veteran was neither a member of an identified unit or entity, nor served during the qualifying time period, a request should be sent to an agency like the Joint Service Records Research Center (JSRRC) if the veteran has provided sufficient information to permit a search for information verifying exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o). 

Here, the evidence of record includes the dates the Veteran was in Korea, his unit information and his military occupational specialty.  A historical article reflects that the 728th MP Bn provided security for the repatriation of the USS PUEBLO crewmembers from the DMZ.  Thus, the Board finds that there is sufficient information for an attempt at verification with JSSRC as to whether members of Company A of the 728th MP Bn served in the DMZ.

The Veteran also asserts that his hepatitis C results from exposure to blood products during service.  VA recognizes the following risk factors for contracting hepatitis C: organ transplant before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood, intravenous or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  See AOJ notice letter dated March 23, 2007.

The Veteran alleges that his hepatitis C he may have been contracted by the use of immunization jet injectors in service.  In support of his claim, he has presented numerous medical studies which posit that certain jet injectors are capable of transmitting blood-borne pathogens.  One article cites a site visitation to Parris Island which reportedly observed that jet injector nozzles were frequently contaminated with blood, and that proper sterilization techniques were not followed.  See http://ha.osd.mil/afeb/reports/vaccines.pdf.  

Additionally, the Veteran asserts that he have contracted hepatitis C in service due to immunizations with Immune Globulin (IM).  In support of this theory, he submitted an article asserting that, prior to the 1980's, some manufactures used a contaminated blood supply for creating IG vaccines.  See Hepatitis C Transmission, Blood Transfusions & Vaccine Contamination.

Thus, the Veteran has presented some evidence suggesting that his hepatitis C may be associated with military service due to exposure to blood products.  However, the Veteran has also reported a history of cocaine use.  See VA Agent Orange Examination dated May 27, 2008; VA clinic record dated November 3, 2008.  Thus, VA examination to determine the likely etiology of hepatitis C is required.  See Reiber v. Brown, 7 Vet. App. 513 (1993) (a claimant who provides evidence of an in-service event with nexus evidence meets the minimum standard of proof despite the fact that there might exist another plausible explanation as to whether the claimed condition should be considered service-connected).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since October 2012.

2.  Associate with the claims folder the contents of the CD-ROM provided by the Social Security Administration in February 2009.

3.  Attempt to verify the Veteran's claimed exposure to herbicides through the proper agency, per current M21-1MR provisions.  Specifically, the AOJ should send a request to the agency for verification as to whether members of Company A of the 728th MP Bn served in the DMZ between the time period from November 1968 to July 1969.  The agency must be requested to verify whether members of Company A of the 728th MP Bn provided protective escort service for supplies to the DMZ and whether Company A of the 728th MP Bn provided protective escort services for the return of the captured crewman of the USS PUEBLO beginning on December 23, 1968.  The agency should be advised that historical information for the 728th MP Bn generally reports providing security for the return of the captured crewman of the USS PUEBLO in 1968.

4.  Thereafter, the AOJ should adjudicate the issue of whether the Veteran was exposed to herbicides as a result of his duties as a military policeman with Company A of the 728th MP Bn from November 1968 to July 1969.

5.  After completion of the development above, schedule the Veteran for appropriate VA examination to determine the likely etiology of his hepatitis C disability.  The claims folder contents must be made available to the examiner for review. 

Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C was contracted in service?

In providing this opinion, the examiner must consider and discuss the following:
* the Board's factual determination that the Veteran's report of being notified of having abnormal liver function tests in approximately 1994 is true although not documented in the record;
* the medical articles of record which posit that certain jet injectors are capable of transmitting blood-borne pathogens, to specifically include one article located at http://ha.osd.mil/afeb/reports/vaccines.pdf which reportedly involved a site visitation to Parris Island observing that jet injector nozzles were frequently contaminated with blood, and that proper sterilization techniques were not followed; 
* the medical article which asserts that, prior to the 1980's, some manufactures used a contaminated blood supply for creating IG vaccines (see Hepatitis C Transmission, Blood Transfusions & Vaccine Contamination); and
* the Veteran's admission to post-service cocaine usage.

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  If herbicide exposure is not established, schedule the Veteran for appropriate VA examination to determine whether his prostate cancer is causally related to service.  The claims folder contents must be made available to the examiner for review. 

Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's prostate cancer is caused or aggravated by service?

In providing this opinion, the examiner must consider and discuss the Veteran's in-service treatment for prostatitis and hematuria.  

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

